DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 09/22/2020 is acknowledged.  The traversal is on the ground(s) that the office has not shown that there would be an unreasonable burden to examine all of the submitted claims.  This is not found persuasive because the distinct inventions are separately classified and therefore each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. The distinct inventions also require a different field of search making it necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
03/22/2021 have been fully considered but they are not persuasive. 
Applicants argue that the rejection for claim 21 is a 35 USC 103 rejection and not a 35 USC 102.
The Examiner respectfully disagrees. The rejection is 35 USC 102 rejection utilizing the Singh reference. The US 20160142447 reference is utilized to show the conventional steps/aspects of receiving a phone call which is implied/inherent in the Singh reference. There is no argument that states that a cell phone is never paged in order to receive a phone call. The cell phone is always paged, i.e. the ringing/ring tone at the called phone, so as to notify the called cell phone of an incoming phone call.
Applicant argues that the handover function is not the same as a selection or switching of networks.
The Examiner would like to point out that a different network is selected based on location and movement of the user. The apparatus/method of Singh discloses the location is outside the home and the user moves into the home and the phone/network hands over the call to the WiFi network based on signal strength. The handover process clearly shows that a network is selected and prior to switching the phone connection to another network. 
The applicant argues that the words select/selection does not appear in the description of Singh. 
The Examiner disagrees. See paragraph 0007 and the remainder of the Singh references with select/selection appearing over 77 times.

The Examiner disagrees. The claim generally requires receiving an indication and selecting a network and switching to the network and Singh discloses all of the limitations as required. The only implied limitation within Singh is the receiving an indication which is implied as a phone call prior to being connected is notified to the called phone which is understood with the evidence provided within US 20160142447.
For the newly amended claims and the newly added claims see the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-27 and 34, 35, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160234749 herein Singh.
Claim 21, Singh discloses a method, comprising: at a user equipment ("UE") connected to a first network (abstract): 
receiving an indication from the first network indicating an incoming voice call (0005, VoLTE call; implied because all phones are paged for phone calls, thus indication of incoming call – as evidenced by US 20160142447 A1 0035;); 
(Fig. 7: active call); 
when it is determined the voice call was successfully connected, performing a selection function (0005, initiating a handover); and 
switching from the first network to a second network in response to the selection function (0005, 0095, attaching to WiFi).

Claim 22, Singh wherein the first network is a Long Term Evolution (LTE) network and the incoming voice call is a Voice over LTE (VoLTE) call (0005, Voice over LTE) and further comprising subscribing to a registration event using the UE prior to receiving the indication of the incoming voice call (0114, phone in idle mode and a selection is made for cellular link with the phone registering for subsequent traffic).

Claim 23, Singh discloses wherein the second network is a WiFi network (0005) and further comprising subscribing to a registration event at a carrier controlled environment remote from the UE using the UE prior to receiving the indication of the incoming voice call (0114, phone in idle mode and a selection is made for Wifi link with the phone registering for subsequent traffic).

Claim 24, Singh discloses when the voice call is successfully connected, receiving a registration event (implied, 0090, registration using IMS and SIP sessions – as evidenced by US 20160142447 A1 0035).

Claim 25, Singh discloses when it is determined the voice call was successfully connected, responding to the indication from the first network (implied, 0090, registration using IMS and SIP sessions – as evidenced by US 20160142447 A1 0035).

Claim 26, Singh discloses wherein the function is based on measured properties of a reference signal received by UE (0005, 0008, signal strength).

Claim 27, Singh discloses wherein the measured properties of the reference signal include a signal strength indicator ("RSSI") (0008).

Claim 34, Singh discloses a method, comprising: at a user equipment ('UE") (abstract): 
determining whether the UE has switched a connection from a first network to a second network (Figs. 11A-11B: 1112, 1114); and 
when it is determined that the UE has switched the connection to the second network, initiating an action by the UE, wherein the action includes one of: re-initiating a connection with a voice over Internet Protocol function of a second network, and setting a status indicator (Figs. 11A-11B: 1118, 1122).

Claim 35, Singh discloses wherein the UE had a previous connection to the second network before connecting to the first network (Figs. 11A-11B: 1102, 1112, 1114, 1122) and further comprising subscribing to a registration event at a business support system remote from a carrier controlled environment and the UE using the UE prior to receiving the indication of the incoming voice call (0114, phone in idle mode and a selection is made for Wifi link with the phone registering for subsequent traffic).

Claim 37, Claim 37 further limits an alternative of claim 34. Since Singh discloses re-initiating a connection with a voice over Internet Protocol function of a second network, all the limitations of claim 37 have been met.

Claim 38, Singh discloses wherein the second network is a Long Term Evolution (LTE) network (0005).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of US 20180054760 herein Chun.
Claim 39, Singh discloses determining whether to receive the incoming phone call on the first network or a second network (0114, preferred link selection and reception of subsequent data). 
Singh may not explicitly disclose determining whether to receive the incoming voice call on the first network or a second network after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice call was successfully connected.
Chun discloses determining whether to receive the incoming voice call on the first network or a second network after receiving the indication from the first network indicating the incoming voice call (0056, MME paging the UE; 0076-0080) and prior to determining whether the voice call was successfully connected (0076-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include ANDSF as taught by Chun so as to implement efficient traffic control (0005).

Claim 40, Singh discloses determining whether to receive the incoming phone call on the first network or a second network (0114, preferred link selection and reception of subsequent data). 
Singh may not explicitly disclose determining whether to receive the incoming voice call on the first network or a second network based on a priority associated with the first network and a priority associated with the second network after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice call was successfully connected.
Chun discloses determining whether to receive the incoming voice call on the first network or a second network based on a priority associated with the first network and a priority associated with the second network after receiving the indication from the first network indicating the incoming voice call (0076-0080) and prior to determining whether the voice call was successfully connected (0076-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include ANDSF as taught by Chun so as to implement efficient traffic control (0005).

(0114, preferred link selection and reception of subsequent data). 
Singh may not explicitly disclose determining whether to receive the incoming voice call on the first network or a second network based on a priority associated with the first network and a priority associated with the second network at the user equipment after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice call was successfully connected.
Chun discloses determining whether to receive the incoming voice call on the first network or a second network based on a priority associated with the first network and a priority associated with the second network at the user equipment after receiving the indication from the first network indicating the incoming voice call (0076-0080) and prior to determining whether the voice call was successfully connected (0076-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include ANDSF as taught by Chun so as to implement efficient traffic control (0005).

Claim 42, Singh discloses determining whether to receive the incoming phone call on the first network or a second network (0114, preferred link selection and reception of subsequent data). 
Singh may not explicitly disclose determining whether to receive the incoming voice call on the first network or a second network based on a priority associated with the first network and a priority associated with the second network at a carrier core 
Chun disclose determining whether to receive the incoming voice call on the first network or a second network based on a priority associated with the first network and a priority associated with the second network at a carrier core network after receiving the indication from the first network indicating the incoming voice call (0076-0080) and prior to determining whether the voice call was successfully connected (0076-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include ANDSF as taught by Chun so as to implement efficient traffic control (0005).

Claim 43, Singh discloses determining whether to receive the incoming phone call on the first network or a second network (0114, preferred link selection and reception of subsequent data).
Singh may not explicitly disclose determining whether to receive the incoming voice call on the first network or a second network based on a priority associated with the first network and a priority associated with the second network at a business support system remote from the user equipment and a carrier core network after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice call was successfully connected.
Chun discloses determining whether to receive the incoming voice call on the first network or a second network based on a priority associated with the first network and a priority associated with the second network at a business support system remote (0076-0080) and prior to determining whether the voice call was successfully connected (0076-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include ANDSF as taught by Chun so as to implement efficient traffic control (0005).

Claim 44, Singh discloses determining whether to receive the incoming phone call on the first network or a second network (0114, preferred link selection and reception of subsequent data).
Singh may not explicitly disclose determining whether to receive the incoming voice call on the first network or a second network based on a priority associated with the first network and a priority associated with the second network at an operation support system remote from a business support system, the user equipment and a carrier core network after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice call was successfully connected.
Chun discloses determining whether to receive the incoming voice call on the first network or a second network based on a priority associated with the first network and a priority associated with the second network at an operation support system remote from a business support system, the user equipment and a carrier core network after receiving the indication from the first network indicating the incoming voice call (0076-0080) and prior to determining whether the voice call was successfully connected (0076-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include ANDSF as taught by Chun so as to implement efficient traffic control (0005).

Claim 45, Singh may not explicitly disclose de-registering the UE from the first network after it is determined that the UE has switched the connection to the second network and prior to re-initiating a connection with a voice over Internet Protocol function of the second network.
Chun discloses de-registering the UE from the first network after it is determined that the UE has switched the connection to the second network and prior to re-initiating a connection with a voice over Internet Protocol function of the second network (0076-0080, Fig. 6 RRC registration) and prior to determining whether the voice call was successfully connected (0076-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include ANDSF as taught by Chun so as to implement efficient traffic control (0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. 
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468